In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00062-CV




  IN THE ESTATE OF NOBLE RAY PRICE, DECEASED




            On Appeal from the County Court
                 Titus County, Texas
                Trial Court No. P05888




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                         ORDER

       At the time the notice of appeal in this matter was filed, Kenneth A. Krohn had been

retained by Janie Price, the appellant, to act as her legal representative in this matter.

Consequently, Krohn was designated as Price’s lead appellate counsel. Currently pending before

this Court is a motion to substitute counsel filed by attorney Thomas M. Michel, and agreed to by

Krohn. Michel represents in the motion that he has now been retained to represent Price and asks

this Court to allow him to substitute for Krohn as counsel of record for Price in this matter. For

the reasons set forth below, we have considered and granted Michel’s motion seeking to substitute

as counsel of record in this matter.

       When an appellant who is represented on appeal by retained counsel later retains other

counsel, Rule 6.5(d) of the Texas Rules of Appellate Procedure establishes the proper procedure

for accomplishing the withdrawal and substitution. TEX. R. APP. P. 6.5(d). Under Rule 6.5,

counsel of record—Krohn in this case—is required to file a motion to withdraw before newly

retained counsel may be substituted. Id. The actions taken for the purpose of substituting Michel

for Krohn as appellate counsel of record for Price fail to satisfy the procedural requirements

established by Rule 6.5.

       However, as the Seventh Court of Appeals has aptly noted, “The purpose of Rule 6.5 is to

insure that a party not be unwittingly left unrepresented before an appellate court.” Medlock v.

State, No. 07-15-00359-CR, 2015 WL 6939196 (Tex. App.—Amarillo Nov. 9, 2015, order)

(discussing procedure established by Rule 6.5 of Texas Rules of Appellate Procedure for

withdrawing and substituting counsel on appeal). In light of the purpose behind Rule 6.5, we have


                                                2
reviewed the circumstances as represented in Michel’s motion to substitute counsel and are

comfortable that Price has received the protection that Rule 6.5 was meant to provide. Further,

Price is free to retain counsel of her choosing. Therefore, in the interests of justice and judicial

economy, we utilize Rule 2 of the Texas Rules of Appellate Procedure to suspend the requirement

that Krohn file a motion to withdraw and grant the motion to substitute Michel for Krohn as

attorney of record in this appeal. See TEX. R. APP. P. 2.

       Additionally, Michel filed on Price’s behalf a motion seeking an extension of the deadline

for filing Price’s appellate brief in this matter. The brief is currently due November 7, 2016, and

Michel seeks to extend that deadline by fourteen days, making the brief due November 21, 2016.

We hereby grant the requested extension of time. Price’s appellate brief is due to be filed with this

Court on or before November 21, 2016. Additional requests for extensions of time will not be

granted absent the demonstration of extraordinary circumstances warranting a further extension.

       IT IS SO ORDRED.



                                                  BY THE COURT

Date: November 15, 2016




                                                 3